Citation Nr: 1121824	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  10-35 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 1982, during the Vietnam Era and peacetime.  

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO), which denied entitlement to service connection for a prostate cancer.  The Veteran disagreed with such decision and subsequently perfected an appeal.   


FINDING OF FACT

The Veteran's service treatment records (STRs) are negative for complaints, treatment, and diagnoses of any adenocarcinoma of the prostate/prostate cancer; there is no evidence of continuity of prostate problems after the Veteran's discharge from service; and there is no competent and credible evidence relating prostate cancer to his active service or any incident therein, to include herbicide exposure.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, that will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

The VCAA duty to notify was satisfied by an October 2008 letter.  This letter fully addressed all three notice elements; informed the Veteran of what evidence was required to substantiate his service connection claim; and of the Veteran's and VA's respective duties for obtaining evidence.  In an attachment to the October 2008 notice letter, the RO also advised the Veteran as to how disability ratings and effective dates are awarded, as required in Dingess.  See 19 Vet. App. at 486.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, if the VA determines that VA medical examinations or opinions are necessary to decide a claim, the VA must provide such examination or opinion.  38 C.F.R. § 3.159(c)(4).  A VA medical examination is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim.  Id.    

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  In this case, the claims folder contains STRs, service personnel records, VA treatment records, private treatment records, response that there are no Social Security Administration (SSA) records, USS Enterprise history/deck logs for 1972 and 1973, a memorandum from the Compensation and Pension Service (C&P) regarding herbicide use in Thailand and aircraft on missions over Vietnam, and statements submitted by or on behalf of the Veteran.  Further, the Veteran was afforded a VA examination with opinion regarding the extent and etiology of his prostate cancer disability.  See August 2009 VA Examination Report.  The Veteran has not argued that the VA medical examination and opinion are inadequate, and review of such examination report and opinion reveals no inadequacies or inconsistencies.  Further, the Board finds that the August 2009 VA opinion is adequate to decide the claim on the merits as the examiner relied on review of all evidence of record including the Veteran's statements and contentions, STRs, and post-service medical records.   

Significantly, the record does not otherwise indicate any additional obtainable evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis of the Service Connection Claim 

Generally, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires competent and credible evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525) (where the Court held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

In making all determinations, the Board must fully consider the lay assertions of record.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson.  

The Board's duty is to assess the credibility and weight of the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The reasonable doubt must be in the range of probability and more than pure speculation or remote possibility.  38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the Veteran seeks service connection for prostate cancer, which he maintains was a result of herbicide exposure.  See October 2008 "Statement in Support of Claim," VA Form 21-4138 (Claim); October 2008 Type-Written Statement from the Veteran; October 2009 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); August 2010 "Appeal to Board of Veterans Appeals," VA Form 9; April 2011 Appellant's Brief.  

Initially, the Board notes that there is a current disability, diagnosed as adenocarcinoma of the prostate/prostate cancer (see November 2008 Urology Note; March 2009 Primary Care History and Physical Note; June 2009 Urology Note; August 2009 Primary Care Note; August 2009 VA Examination Report), meeting the threshold requirement for a service connection claim.  However, although the Veteran has a chronic disability of adenocarcinoma of the prostate/prostate cancer, the preponderance of the evidence is against the service connection claim for prostate cancer.  

In this regard, review of the Veteran's STRs reveals notation of complaints of pain on urination, testicular pain, and itching.  See April 1971 Sick Call Treatment Record; September 1971 Sick Call Treatment Record; February 1972 Sick Call Treatment Record; July 1973 Sick Call Treatment Record; August 1973 Sick Call Treatment Record.  Urinalysis was normal, and examination of the prostate was normal.  See February 1972 Sick Call Treatment Record; July 1973 Sick Call Treatment Record.  The Veteran was assessed with gonorrhea and possible urethitis.  See July 1973 Sick Call Treatment Record; August 1973 Sick Call Treatment Record.  However, the Veteran's STRs are negative for complaints, treatment, and diagnoses of adenocarcinoma of the prostate/prostate cancer.  Further, upon separation examination, urinalysis was normal, and prostate was noted as normal.  See December 1981 Separation Examination Report.          

The Veteran claims he was exposed to herbicide agents, to include Agent Orange, while serving with Reconnaissance Attack Squadron 13 on the USS Enterprise (CVAN-65) in the waters off the coast of Vietnam from 1972 to 1973.  Specifically, the Veteran claims that he worked on aircraft equipped with RA5C infrared detecting systems that flew reconnaissance missions over Vietnam, and such aircraft and equipment from the aircraft had herbicide agent residue which was transferred to him.  See October 2008 "Statement in Support of Claim," VA Form 21-4138 (Claim); October 2008 Type-Written Statement from the Veteran; October 2009 "Statement in Support of Claim," VA Form 21-4138 (Notice of Disagreement); August 2010 "Appeal to Board of Veterans Appeals," VA Form 9.  The Veteran also claims he was exposed to herbicide agents from drinking water filtered on ship from the waters in Vietnam.  See August 2010 "Appeal to Board of Veterans Appeals," VA Form 9.  The Veteran's DD-214 and service personnel records indicate that his military occupational specialty was an electronics mechanic with Reconnaissance Attack Squadron 13 and he served on the USS Enterprise (CVAN-65) in the waters off the coast of Vietnam.  

The Board notes that the Veteran does not argue and the evidence of record does not reveal that the Veteran served in the landborders of Vietnam.  See USS Enterprise History/Deck Logs for 1972 and 1973; Service Personnel Records.  He is arguing he had herbicide exposure as a result of contact with Agent Orange residue on reconnaissance aircrafts and drinking water he claims may have contained Agent Orange.  Although the Veteran is competent to report any symptomatology and circumstances of his service, the Veteran's statements of in-service exposure to herbicide agents, to include Agent Orange, is not credible.  In this regard, the evidence of record includes an August 2009 Compensation and Pension (C&P) Memorandum regarding herbicide use in Thailand during the Vietnam Era.  The Board notes that although the C&P Memorandum specifically deals with herbicide use and exposure in Thailand and the Veteran does not argue that he was stationed in or near Thailand, the C&P Memorandum also contains information regarding aircraft that flew missions over Vietnam.  Specifically, the memorandum indicates that tactical herbicides, such as Agent Orange, were applied by UC-123 aircraft in Operation Ranch Hand or by helicopters under the control of the U.S. Army Chemical Corps all of which were stationed in Vietnam.  Further, "if the veteran's claim is based on servicing or working on aircraft that flew bombing missions over Vietnam, please be advised that there is no presumption of 'secondary exposure' based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam," and "aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam." Also, high altitude jet aircraft "generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides in Vietnam," and "there are no studies that [C&P is] aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred."  See August 2009 C&P Memorandum.  In this case, the Veteran also argues that service connection is warranted based on secondary exposure from his contact with reconnaissance planes and drinking water he believes were coated with or contained herbicide agents; however, as the Veteran does not argue that he serviced or worked on UC-123 or other aircraft that dispensed herbicide agents or that he was in the landborders of Vietnam, his statements regarding exposure to herbicide agents, to include Agent Orange, are not credible.         

Further, there is no competent and credible evidence of a nexus between the Veteran's adenocarcinoma of the prostate/prostate cancer disability and his service.  In this regard, in an August 2009 VA Examination Report, upon physical examination and review of the claims folder including noting the Veteran's history, the examiner opined that "adenocarcinoma of the prostate" is "less likely than not caused by or related to service." The examiner based her opinion on the lack of any evidence of "prostate-related medical conditions in service," and regarding symptoms and treatment of gonorrhea in-service, "medical evidence does not support a history of sexually transmitted diseases to be related to prostate cancer."  The examiner also noted that the Veteran's erectile dysfunction was not related to his prostate disability and was the result of hypotestosteronemia and natural aging.  
The first evidence of any claimed prostate disability being many years later (the first indication of any prostate disability, to include prostate cancer, is an August 2008 Urology Note, which contains notation of a history of elevated prostate-specific antigen, dated approximately twenty-six years post-service), also constitutes negative evidence tending to disprove the assertion that the Veteran was disabled from any disease or injury during service.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting evidence to disprove the existence of an alleged fact); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the veteran's health and medical treatment during and after military service).  

The Board also finds that there is no evidence of continuity of symptomatology, specifically prostate problems, after the Veteran's discharge from service to warrant service connection under such theory.  See 38 C.F.R. § 3.303(b).  In this regard, as noted, the first indication of any prostate disability, to include prostate cancer, is an August 2008 Urology Note, which contains notation of a history of elevated prostate-specific antigen, dated approximately twenty-six years post-service.  Absent a nexus between the adenocarcinoma of the prostate/prostate cancer disability and service, to include exposure to herbicide agents, or continuity of symptomatology related to service, there is no basis to grant service connection.  As such, the Veteran's service connection claim for prostate cancer based on direct entitlement must fail.

With regard to the Veteran's service connection claim based on presumptive entitlement (herbicide exposure), although prostate cancer is one of the eleven diseases listed, under 38 C.F.R. § 3.309(e), the evidence of record fails to show that the requirements of 38 C.F.R. § 3.307(a)(6) have been met; specifically, the evidence of record fails to show that the Veteran served in the landborders of the Republic of Vietnam during the specified period.  Thus, he is not presumed to have been exposed to herbicides, and the Veteran's claim for presumptive service connection based on exposure to herbicide agents in Vietnam cannot be granted.  See 38 C.F.R. §§ 3.307, 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009)(No. 08-525).  

Despite the medical findings, the Veteran contends that his prostate cancer disability is related to herbicide exposure in-service.  The Veteran is competent to report his symptomatology and circumstances during service; however, he is not been shown to have the requisite medical expertise to link his current symptomatology to an event in service particularly in light of the fact that there is a lack of continuity of symptoms, negative STRs, no credible evidence of herbicide exposure, the lack of treatment for many years after discharge from service, and a medical opinion to the contrary.  

Since there no probative and positive evidence of a relationship between prostate cancer and service, and no evidence that the Veteran served in the landborders of the Republic of Vietnam, the service connection claim based on all theories of entitlement must fail.  Based on the foregoing, the Board concludes that prostate cancer was not incurred in or aggravated by service.  The benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A. § 5107(b); see also Gilbert, 1 Vet. App. at 54.     


ORDER

Entitlement to service connection for prostate cancer, claimed as secondary to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


